United States Court of Appeals
                     For the First Circuit


No. 17-1857

                    UNITED STATES OF AMERICA,
                            Appellant,

                               v.

                       ERIC PINEDA-MATEO,
                      Defendant, Appellee,

                               and

                    YOVANNYS GUERRERO-TEJEDA,
                      Intervenor, Appellee.



                          ERRATA SHEET


     The opinion of this Court, issued on September 18, 2018, is
amended as follows:

     On page 28, line 4, "martial" should be changed to "marital"